 

 



FIFTH AMENDMENT TO DEVELOPMENT

AND COMMERCIALIZATION AGREEMENT

 

 

THIS FIFTH AMENDMENT TO DEVELOPMENT AND COMMERCIALIZATION AGREEMENT (this “Fifth
Amendment”) is made as of the 27th day of October, 2012, by and between Artann
Laboratories, Inc. (“Artann”), a New Jersey corporation and ProUroCare Medical
Inc. (“ProUroCare”), a Nevada corporation.

 

 

RECITALS

 

 

A. Artann and ProUroCare (“the Parties”) entered into a Development and
Commercialization Agreement (“the Development Agreement”) on July 25, 2008
relating to a Prostate Mechanical Imaging System (the “PMI System”).

 

B. The Parties have amended the Development Agreement four (4) times since
July 25, 2008, and have put forward their best efforts and performed their
obligations in full compliance to date with the Development Agreement as so
amended.

 

C. The Parties now wish to further amend the Development Agreement as provided
herein.

 

Now, therefore, in consideration of the covenants and agreements set forth
herein and for valuable consideration, receipt of which is hereby acknowledged,
the Parties mutually agree as follows:

 

AGREEMENT

 

ARTICLE 1

DEFINITIONS

 

Terms used in this Fifth Amendment but not defined or redefined in this Fifth
Amendment shall have the meanings ascribed thereto in the Development Agreement
and all prior Amendments thereto.

 

ARTICLE 3

PAYMENT FOR DEVELOPMENT ACTIVITIES

 

A new Section 3.3(d) shall be added which shall read as follows:

 



“3.3 (d) Everything in the Development Agreement and all prior Amendments
thereto notwithstanding, any and all payments which were to be due and payable
on October 27, 2012 shall become due and payable one (1) month later; i.e.,
November 27, 2012. The total dollar amount which shall become due and payable on
November 27, 2012, shall be the total amount which was to be due and payable on
October 27, 2012 plus simple interest accrued thereupon at the rate of twenty
percent (20%) per annum.”

 



1

 



 

IN WITNESS THEREOF, the Parties, intending to be legally bound, have caused this
Amendment to be executed by their duly authorized officers, as of the effective
date of this Amendment.

 



PROUROCARE MEDICAL INC.     ARTANN LABORATORIES, INC.             /s/ Richard
Thon     /s/ Noune Sarvazyan   Richard Thon     Noune Sarvazyan   Title: Chief
Financial Officer     Title: Chief Executive Officer  

 







2

 

 